Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 23, 2021

                                      No. 04-21-00297-CR

                                       Kevin DEBNAM,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR6484
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER
        Appellant filed a pro se notice of appeal on July 16, 2021. Neither the clerk’s record nor
a supplemental clerk’s record filed in this court contains a final judgment. The deputy clerk of
this court contacted the trial court clerk and was informed the sentencing hearing was set for
September 13, 2021. Upon subsequent inquiries, the deputy clerk was informed that the
September 13, 2021 sentencing hearing was continued, and there is currently no date scheduled
for the appellant’s sentencing hearing. Absent a final judgment or other appealable order, this
court has no jurisdiction. TEX. R. APP. P. 25.2(a)(2).
       Accordingly, it is ORDERED that appellant show cause in writing within fifteen (15)
days from the date of this order why this appeal should be not dismissed for lack of jurisdiction.
All appellate deadlines in this appeal are suspended pending further order of the court.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court